DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Previous objections to Claims 1 and 6 are withdrawn in view of Applicant’s Amendments filed 12/28/2021.

Claim Rejections - 35 USC § 112

Previous rejection of Claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s Amendments filed 12/28/2021.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 

As per Claim 15:
	Line 1, insert a period after the number “15”.

Allowable Subject Matter

Claims 1-15 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Ypma et al., hereinafter Ypma, US Publication No. 2020/0103761 teaches a method, comprising: 
predicting a first yield value for each of a first plurality of die in a first identified parameter group using a first machine learning model configured to predict the first yield value using data values obtained from parametric testing of a semiconductor wafer on which the first plurality of die are formed, each of the first plurality of die having data values for each of a plurality of parameters in the first identified parameter group (Ypma paragraphs [0075]-[0076], wherein yield is predicted at the die level utilizing a machine learning model using electrical characteristics); 
assigning each of the first predicted yield values to respective ones of the first plurality of die (Ypma paragraphs [0075]-[0076], wherein the determination of the yield value for each of the dies assigns the yield value to the corresponding die); 
predicting a second yield value for each of the first plurality of die in the first parameter group using a second machine learning model configured to predict respective second yield values using a location of corresponding ones of the first plurality of die (Ypma paragraphs [0075]-[0076], wherein the yield model is improved and is utilized to predict subsequent yield data). 

The prior art of record does not teach or suggest the following claim limitations:

determining a prediction delta for each of the first plurality of die by subtracting respective predicted second yield values from respective predicted first yield values; 
establishing a threshold for acceptable die loss based on a relationship between the respective predicted first yield values and respective prediction deltas; and 
removing a portion of the first plurality of die from further processing in accordance with the threshold for acceptable die loss.

Regarding Claim 11, Ypma, US Publication No. 2020/0103761 teaches a method, comprising: 
receiving a plurality of data values obtained from a semiconductor process configured to fabricate a first plurality of unique die on a semiconductor wafer (Ypma paragraph [0076], wherein metrology data is received); 
identifying a subset of the data values that are always present in testing results for passing die (Ypma paragraphs [0052] and [0065], wherein electrical characteristics that have an effect on passing die are determined); 
predicting a first yield value for each one of the first plurality of die formed on the basis of the subset of data values (Ypma paragraphs [0075]-[0076], wherein yield is predicted at the die level utilizing a machine learning model using electrical characteristics); 
predicting a second yield value for each one of the first plurality of die on the basis of a location of each one of the first plurality of die (Ypma paragraphs [0075]-[0076], wherein the yield model is improved and is utilized to predict subsequent yield data). 

The prior art of record does not teach or suggest the following claim limitations:

subtracting respective predicted second yield values from respective predicted first yield values to obtain a plurality of respective prediction deltas; 
establishing a threshold for acceptable die loss based on a relationship between the respective predicted first yield values and respective prediction deltas; and 
removing any of the first plurality of die that exceed the threshold from further processing.

Regarding Claim 15, Ypma, US Publication No. 2020/0103761 teaches a predictive model, comprising at least one processor (Ypma paragraph [0104], see computer system CL) configured to: 
predict a first yield value for each of a first plurality of die in a first identified parameter group using a first machine learning model configured to predict the first yield value using data values obtained from parametric testing of a semiconductor wafer on which the first plurality of die are formed, each of the first plurality of die having data values for each of a plurality of parameters in the first identified parameter group (Ypma paragraphs [0075]-[0076], wherein yield is predicted at the die level utilizing a machine learning model using electrical characteristics); 
assign each of the first predicted yield values to respective ones of the first plurality of die (Ypma paragraphs [0075]-[0076], wherein the determination of the yield value for each of the dies assigns the yield value to the corresponding die); 
predict a second yield value for each of the first plurality of die in the first parameter group using a second machine learning model configured to predict respective second yield values using a location of corresponding ones of the first plurality of die (Ypma paragraphs [0075]-[0076], wherein the yield model is improved and is utilized to predict subsequent yield data).

 The prior art of record does not teach or suggest the following claim limitations:


establish a threshold for acceptable die loss based on a relationship between the respective predicted first yield values and respective prediction deltas; and 
remove a portion of the first plurality of die from further processing in accordance with the threshold for acceptable die loss.

	Claims 2-10 and 12-14 are allowed based on their dependency to Claims 1 and 11, respectively, for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851